Upon consideration of the petition filed by Plaintiffs on the 21st day of June 2005 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is *877hereby certified to the North Carolina Court of Appeals:
"Allowed for the limited purpose of vacating the Court of Appeals' order denying plaintiffs' Petition for Writ of Certiorari and remanding to the Court of Appeals for review on the merits. By order of the Court in conference, this the 6th day of October 2005."